04/11/2022



                                                              Case Number: DA 21-0426
 Brian K. Gallik
 GALLIK, BREMER & MOLLOY,P.C.
 777 East Main Street, STE 203
 P.O. Box 70
 Bozeman, MT 59771-0070
 Ph: (406)404-1728
 briangalliklawfirm.com

 Attorneyfor Appellee, Flying T

        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 21-0426

 FLYING T RANCH,LLC., a Montana)
 limited liability company,         )   ORDER EXTENDING DEADLINE
                                    )
        Plaintiff and Appellee,     )
                                    )
        vs.                         )
                                    )
 CATLIN RANCH,LP., a Montana )
 limited partnership,               )
                                    )
        Defendant and Appellee      )
                                    )
MEAGHER COUNTY BY &                 )
THROUGH ITS COMMISSION, )
SCOTT JACKSON,LYNN                  )
JACKSON,DEBRA WILLIAMS, )
LISA ANDERSON,BERT                  )
WILLIAMS & CONNIE HIX               )
                                    )
       Defendants                   )
                                    )
CATLIN RANCH,LP, Montana            )
Limited partnership,                )
                                    )
       Cross-Claimant and Appellant )


                                    1
       vs.                    )
                              )
 DEBRA WILLIAMS,LISA          )
 ANDERSON,BERT WILLIAMS & )
 CONNIE HIX,                  )
                              )
     Cross-Claim Defendants & )
     Appellees                )
                              )

      BEFORE the court is Appellee, Flying T Ranch, LLC's Unopposed Motio
                                                                                       n
to Extend Deadline for Filing Flying T's Response Brief. It is supported by the

affidavit of counsel. For good cause shown, and there being no objection
                                                                         from any
other party to this matter, it is hereby ORDERED:

      The deadline for Appellee Flying T LLC's Response Brief is hereby

extended from April 11, 2022 to April 18, 2022.

      DATED this        day of April, 2022.




                                                                                 _:.

                                     Hon. Chief Justice Mike McGrath
cc:
Jim Lippert
Vuko Voyich/Kelly Voyich
Rachel Taylor
Susan Swimley
Matt Williams




                                       2                                 Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               April 11 2022